Citation Nr: 0917700	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-13 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in White 
River Junction, Vermont



THE ISSUE

Entitlement to service connection for a heart disability, 
including atrial fibrillation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to June 
1970 and from January 1979 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

The Board notes that the Veteran requested a hearing before a 
travelling Member of the Board.  However, the Veteran 
subsequently withdrew his request.  Therefore, no hearing was 
held in this matter.  38 C.F.R. § 20.704(e).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's VA treatment records indicate that he is 
currently diagnosed with atrial fibrillation, which he had 
for "a long time period[.]"  The Veteran reportedly 
underwent two unsuccessful attempts at cardioversion which 
were performed by a private physician.  The Veteran was 
treated by his private physician for his heart problem 
beginning in March 2003.  VA treatment records indicate that 
the Veteran's private physician provided copies of the 
Veteran's medical records to the Veteran's VA treating 
physicians.  However, these records were apparently not 
integrated into the Veteran's VA treatment records, as they 
are not part of the claims file.  The RO was unable to obtain 
copies of the Veteran's medical records from his private 
physician because the authorization form that was provided by 
the Veteran listed the incorrect dates of treatment; the 
Veteran authorized his private physician to release only 
records of treatment from February to March 2002.  The claims 
file does not indicate that the Veteran was requested 
thereafter to provide a new authorization referable to the 
correct dates of treatment.  

The Veteran had a stroke in March 2007; he was initially 
treated at a private hospital but then was transferred to a 
VA facility for follow up care.  The Veteran's private 
hospital records note that his history was significant for 
chronic atrial fibrillation.  The private hospital records 
further indicated that the most likely reason for the 
Veteran's stroke was hypertension.  He is service connected, 
in pertinent part, for diabetes and the residuals of a 
stroke.

The Veteran was examined by VA with reference to a claim for 
service connection for his stroke in November 2007.  At that 
time, the examiner concluded that the Veteran's stroke was 
directly related to his diabetes.  The examiner also noted 
that the Veteran had a diagnosis of atrial fibrillation and 
that his anticoagulation was subtherapeutic immediately prior 
to the stroke.

These notes raise the question of whether the Veteran's heart 
disease is related to his diabetes.  It is not clear from the 
evidence currently of record whether the Veteran's heart 
disorder is a separate disease process that, in addition to 
his diabetes, contributed to his stroke, or whether the 
Veteran's diabetes caused his heart problems, which in turn 
led to his stroke.  If the Veteran's heart disorder was 
caused by or is permanently made worse by his diabetes, then 
service connection could be granted on a secondary basis.  
Thus, the Board finds that additional medical evidence is 
needed with respect to this claim.  

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should ask the Veteran to 
provide an authorization enabling VA to 
obtain the Veteran's medical records from 
his private physician for the period 
beginning March 2003.  Once such 
authorization is received, the Veteran's 
private medical records should be 
obtained.  If the records cannot be 
obtained, the claims file should document 
the attempts to obtain them.

2.  Then, the AMC/RO should obtain an 
opinion from a cardiologist concerning 
whether it is at least as likely as not 
(at least 50 percent likely) that the 
Veteran's currently diagnosed chronic 
atrial fibrillation was caused by or is 
otherwise related to his service-connected 
diabetes.  The claims file should be made 
available for review in connection with 
the evaluation.  This opinion should be 
supported by a complete rationale in the 
report.  If the cardiologist indicates 
that he or she cannot provide such an 
opinion without first examining the 
Veteran, than such an examination should 
be scheduled.  If the onset of the heart 
pathology is determined unrelated to 
diabetes, the etiology, to the extent it 
can be identified should be set forth.

3.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with 
a supplemental statement of the case (SSOC) 
and given an opportunity to respond 
thereto.  

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).




